

Exhibit 10.31.9


AMENDMENT NUMBER EIGHT TO THE
METLIFE PLAN FOR TRANSITION ASSISTANCE FOR GRADES 14 AND ABOVE


(Amended and Restated Effective April 1, 2014)


THE METLIFE PLAN FOR TRANSITION ASSISTANCE FOR GRADES 14 AND ABOVE (the "Plan")
is hereby amended, effective as of October 1, 2018, as follows:


1.
Section 1.4.02 of the Plan is hereby amended to replace "Metropolitan Life
Insurance Company" with "MetLife Group, Inc."



2.
Section 1.4.19 of the Plan is hereby amended to replace each reference therein
to "Metropolitan Life Retirement Plan for United States Employees" with "MetLife
Retirement Plan."



3.
Section l.4.21(c) of the Plan is hereby amended to replace "MetLife Group, Inc."
with "Metropolitan Life Insurance Company."



4.
Section 3.1 of the Plan is hereby amended to replace "Company" with "Employee
Benefits Committee of the Company."



5.
Section 3.2 of the Plan is hereby amended to replace "Company or its designate"
with "person designated as Plan Administrator by the Employee Benefits Committee
of the Company."



6.
Section 3.3 of the Plan is hereby amended to replace "Company" with "Employee
Benefits Committee of the Company" and to replace "Chief Executive Officer" with
"Plan Administrator."





IN WITNESS WHEREOF, the Company has caused this amendment to be executed on this
6th day of September, 2018 by the duly authorized individual below.




METROPOLITAN LIFE INSURANCE COMPANY




By: /s/ Andrew J. Bernstein .
Andrew J. Bernstein, Plan Administrator
 


Witness: /s/ J.N. Eidenberg


